Citation Nr: 1626601	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-48 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
November 2009 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which previously had jurisdiction over the claim.  Thereafter, jurisdiction was transferred to the RO in Newark, New Jersey.    

This appeal was previously before the Board in February 2015.  The appeal was remanded for a VA examination.  As discussed below, the requested development was not substantially complied with and the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The February 2015 Board decision also remanded the issue of service connection for a right ankle disability, which was granted on remand and is therefore no longer on appeal before the Board.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2014 Travel Board hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2015 Board remand requested a VA examination, which addressed as to any diagnosed right shoulder disability, "whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service, specifically considering his reports of right shoulder injury from carrying heavy equipment [sic.]."  

In response to the February 2015 Board remand the Veteran was provided with a July 2015 VA examination.  The examiner noted diagnoses of shoulder impingement syndrome in 2005, labral tear in 2005, glenohumeral joint osteoarthritis in 2015, and acromioclavicular joint osteoarthritis in 2005.  The examiner reviewed the Veteran's claims file and noted his reported symptoms and medical history.  The examiner listed the Veteran's right shoulder disabilities including a right shoulder labral tear, impingement, and AC joint degenerative joint disease and indicated that "there is no indication that any of these are in any way related to his military service."  The examiner's provided rationale was that the Veteran "worked as a mechanic in a factory between RAD and 9 years ago, when he entered law enforcement."

The Board finds the July 2015 VA opinion inadequate.  The VA examiner failed to provide a thorough rationale explaining why the Veteran's occupational history as a mechanic and a law enforcement official precludes the possibility of his right shoulder disabilities being etiologically related to his active service.  Additionally,  the examiner failed to provide a conclusion using the standard of  whether such is at least as likely as not and to address the Veteran's lay statements, as requested by the February 2015 Board remand.  Thus, as the VA opinion is inadequate and failed to comply with the February 2015 Board remand the claim must be remanded for an addendum opinion.  
 
Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for a right shoulder disability since service.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.

3.  After completion of steps 1 and 2, the AOJ must contact the VA examiner who examined the Veteran in July 2015 in connection with his claim for his right shoulder disability.  The claims file should be made available to and reviewed by the examiner.  Based on the review of the record the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's right shoulder disability is etiologically related to his active service.  

The VA opinion provider is advised to specifically use the standard of where it is at least as likely as not (50 percent or higher degree of probability) when providing an opinion.  

The examiner should specifically consider the Veteran's lay statements including his October 2014 Travel Board hearing testimony that his right shoulder disability is a result of carrying a cruiser weapon on his right shoulder when marching and jumping in and out of vehicles.  

The examiner should provide a thorough rationale for the opinions expressed. 

If the July 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  The RO should then re-adjudicate the claim on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




